269 S.W.3d 45 (2008)
Casey DAMOUS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91069.
Missouri Court of Appeals, Eastern District, Division Two.
November 12, 2008.
Lisa M. Stroup, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Richard A. Starnes, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Casey Damous (hereinafter, "Movant") was convicted of first-degree sexual misconduct, Section 566.090 RSMo (2000). Movant was sentenced as a prior and persistent offender to a term of seven years' imprisonment. This Court affirmed his conviction. State v. Damous, 226 S.W.3d 900 (Mo.App. E.D.2007).
Movant now appeals from the judgment denying his Rule 29.15 motion for postconviction relief without an evidentiary hearing. Movant alleges he received ineffective assistance of counsel in that his trial counsel failed to object when it was possible for the jury to see his leg was in a metal brace.
*46 We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Rule 29.15(k); Edwards v. State, 200 S.W.3d 500, 509 (Mo. banc 2006). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment of the motion court. Rule 84.16(b).